         Case 8:18-cv-03019-GJH Document 82 Filed 07/27/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 AMERICAN CHEMICAL SOCIETY ET AL.,

                               Plaintiffs,             Case No. 8:18-cv-03019-GJH

        v.

 RESEARCHGATE GMBH,

                               Defendant.



                         STIPULATED REQUEST FOR LIMITED
                        EXTENSION OF DISCOVERY ABEYANCE

       Plaintiffs American Chemical Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V.

(collectively, “Plaintiffs”), and Defendant ResearchGate GmbH (“Defendant”), by and through

their respective undersigned counsel, hereby jointly request the Court extend the previously

ordered discovery abeyance.

       On September 17, 2020, the Court entered (ECF No. 70) the parties’ Proposed Order (ECF

No. 69-1) holding all “[a]ll party and non-party discovery and pending discovery motions . . . in

abeyance for a period of eight weeks from the date of this Order.” and requiring that, “[o]n

November 9, 2020, the Parties shall provide the Court with a status update.” On November 13,

2020, the Court entered (ECF. No. 72) an order granting the parties’ request (ECF No. 71) to

extend the abeyance until January 15, 2021. On January 13, 2021, the Court entered (ECF No. 74)

an order granting the parties’ request (ECF No. 73) to extend the abeyance until March 19, 2021.

On March 22, 2021, the Court entered (ECF No. 76) an order granting the parties’ request (ECF

No. 75) to extend the abeyance until May 21, 2021. On June 4, 2021, the Court entered (ECF No.

79) an order granting the parties’ request (ECF No. 78) to extend the abeyance until June 24, 2021.
         Case 8:18-cv-03019-GJH Document 82 Filed 07/27/21 Page 2 of 2



On June 23, the parties requested (ECF No. 81) an extension of the abeyance until July 26, 2021,

which the Court neither granted nor denied.

       The abeyance ordered by the Court expired on June 24, 2021, and the abeyance most

recently requested by the parties expired yesterday, July 26, 2021. The conditions described in the

parties’ Joint Proposed Discovery Schedule Stipulation (ECF No. 69) as necessitating an abeyance

have not changed. Accordingly, the parties jointly request that the Court extend the abeyance until

August 31, 2021. At that time, the parties shall provide the Court with a status update.


Dated: July 27, 2021

Respectfully submitted by:

 __/s/ Scott A. Zebrak___________________           __/s/ Toyja E. Kelley___________________
 Scott A. Zebrak (Bar Number 17741)                 Toyja E. Kelley (Bar No. 26949)
 Corey Miller                                       SAUL EWING ARNSTEIN & LEHR LLP
 Lucy Grace D. Noyola                               500 E. Pratt Street, Suite 900
 OPPENHEIM + ZEBRAK, LLP                            Baltimore, MD 21202-3133
 4530 Wisconsin Avenue NW, Fifth Floor              410-332-8600
 Washington, DC 20016                               410-332-8862 (facsimile)
 Tel: (202) 480-2999                                Toyja.kelley@saul.com
 Fax: (866) 766-1678
 scott@oandzlaw.com                                 Mark A. Lemley
 corey@oandzlaw.com                                 Joseph C. Gratz
 lucy@oandzlaw.com                                  Allyson R. Bennett
                                                    Aaron J. Benmark
 Counsel for Plaintiffs                             DURIE TANGRI LLP
                                                    217 Leidesdorff Street
                                                    San Francisco, CA 94111
                                                    415-362-6666
                                                    415-236-6300 (facsimile)
                                                    mlemley@durietangri.com
                                                    jgratz@durietangri.com
                                                    abennett@durietangri.com
                                                    abenmark@durietangri.com

                                                    Counsel for Defendant




                                                2
